DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This non-final Office Action addresses U.S. Application No. 16/847081 (the “081 Application” or “instant application”).   Based upon a review of the instant application, the actual filing date of the instant application is April 13, 2020. Because the instant application was on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The instant application is a continuing reissue Application of 15/488,386 (“the ‘386 application”), filed April 14, 2017, which is a reissue application of U.S. Patent No. 9,009,258 (“’258 Patent”). The ‘258 Patent was filed on March 6, 2012 as U.S. Application No. 13/413459 (“459 Application”), entitled “PROVIDING CONTENT TO A USER ACROSS MULTIPLE DEVICES.”
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the ‘258 Patent itself and its prosecution history, the Examiner finds that he cannot locate any ongoing proceeding before the Office or current ongoing litigation involving the ‘258 Patent. Also based upon the Examiner's independent review of the ‘258 Patent itself and the prosecution history, the Examiner cannot locate any previous reexaminations, or supplemental examinations.

II. CLAIM STATUS
The ‘258 Patent issued with claims 1-22 (“Patented Claims”). The Preliminary amendment filed 4/13/2020, with the current reissue cancels claims 1-22 and adds claims 23-42.  Therefore, as of the date of this Office Action, the status of the claims is:

b. As a result of this office action, claims 23-42 are also treated on the merits below.

III. PRELIMINARY AMENDMENTS OF 4/13/2020
The amendment to the specification and claims filed on 4/13/2020 have been entered and considered. 

IV. CONTINUING DATA
The ‘258 Patent has no continuing data.  In accordance with MPEP §609.02 A. 2 and MPEP §2001.06(b) (last paragraph), the Examiner has reviewed and considered the prior art cited in the prior applications.  Also in accordance with MPEP §2001.06(b) (last paragraph), all documents cited or considered ‘of record in the prior applications are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the prior applications need not be resubmitted in this application unless Applicant(s) desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 A. 2.  Finally, Applicant(s) are reminded that the prosecution histories of the prior applications are relevant in this application.

V.PRIORITY
Based upon a review of the instant application and the ‘258 Patent, the Examiner finds that Applicant is not claiming domestic for foreign priority under 35 U.S.C. § 120 or 35 U.S.C. § 119.  As such, the effective date of the claims is March 6, 2012.  
Because the effective filing date of the instant application is not on or after March 16,
not apply. Instead, the earlier
‘First to Invent’ provisions apply.

VI. REISSUE DECLARATION 
The declaration is defective because it is just a copy of the error statement in 15/488386.  Applicant must present a new error to be corrected in this reissue.
The Examiner notes that Applicant only filed a copy of the declaration from 15/488386, leaving doubt as to whether this application is a continuation reissue or a Bauman type continuation (see MPEP 1451).  However, the specification is presented in double column format per 37 CFR 1.173, the application data sheet identifies the case as a continuing reissue, and the specification has been amended to identify the current application as a reissue application.  As such, it is clear that the current application is a continuing reissue application.  
Claims 23-42 rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above. See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  

VII. CONSENT OF ASSIGNEE
This application is objected to under 37 CFR 1.172(a) as lacking the written consent of all assignees owning an undivided interest in the patent.  The consent of the assignee must be in compliance with 37 CFR 1.172.  See MPEP § 1410.01.  Specifically, Applicant only filed a copy of the consent of the assignee from 15/488386.  The assignee must consent to the continuation reissue applicant independently of the parent reissue.  Accordingly, the consent is improper. A 
Claims 23-42 are rejected as being based upon an improper consent of assignee under 35 U.S.C. 251 as set forth above.

VIII. APPLICATION DATA SHEET 
The ADS is objected to in that it lists the current application as a continuation reissue of 15/488386.  However, the error statement in the declaration states that the error is in the original patent.  Therefore, Applicant should resubmit the ADS with two separate lines, one stating that the current case is a continuation of 15/488386 and one stating that the current case is a reissue of the ‘258 patent. 

IX. SPECIFICATION OBJECTIONS
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The term “information indicative of a respective user session or activity on the … device” in claims 23, 24, 25, 33, 34,35, and 42 lacks antecedent basis in the specification.






X. REJECTIONS UNDER 35 USC 112
Claim 23-32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 23 recites the steps of receiving, by the one of more processors, one or more first communications, each communication including the user identifier and first information indicative of a respective user session or activity of the first device and receiving by the one of more processors, one or more second communications, each second communication including the user identifier and second information indicative of a respective user session or activity of the second.  The preceding concept lacks support in the specification.  Specifically, claim 23 corresponds to the embodiment described in figure 3D. In figure 3D and the associated discussion beginning at column 16, line 36, and steps 366 and 374, which correspond to the first and second information, describe the information as a cookie associated with a given session or device.  This is not the same thing as the claim language of information of a respective user session or activity on the device.  As such, there is no support for the first and second communication including information indicative of the activity on the first and second devices.  
In addition, claim 23 then states storing an association between the user identifier and the first and second information.  In the specification, while it states that the cookie is associated with a given session or device, the only example of the cookie is one that identifies the device.  Then the disclosure only states that a mapping is stored between the client identifier and the cookie, i.e. one that identifies the device.  There does not seem to be support for storing an association between the user identifier and information indicative of the session or activity on the 

XI. RECAPTURE
The "recapture rule," prevents a patentee from regaining, through a reissue patent, subject matter that the patentee surrendered in an effort to obtain allowance of claims in the patent sought to be reissued. In re Clement, 131 F.3d 1464, 1468, 45 USPQ2d 1161, 1164 (Fed. Cir. 1997). The "surrendered subject matter" that may not be recaptured through reissue should be presumed to include subject matter broader than the patent claims in a manner directly related to 
(1) limitations added to the claims by amendment (either by amending an existing claim or canceling a claim and replacing it with a new claim with that limitation) to overcome a patentability rejection and 
(2) limitations argued to overcome a patentability rejection without amendment of a claim.

The recapture rule is avoided if the reissue claim was materially narrowed in other respects compared to its broadening surrendered aspect.   A reissue claim is materially narrowed and thus avoids the recapture rule when limited to aspects of the invention:
(1) which had not been claimed and thus were overlooked during prosecution of the original patent application; and
(2) which patentably distinguish over the prior art.


using the received first anonymous identifier to locate a plurality of different devices that are mapped to the user including locating another of the first or second different device;
determining, using the one or more processors, session history information associated with each the user’s use of the first and second different device;
creating, using the one or more processors, aggregated session history using the determined session history information; and
providing, using the one or more processors, content in response to the request using the association and the aggregated session history.
A claim is considered to be a broadening claim if it is broadened in any respect, even if narrower in other respects.  The removal of the above limitation makes claim 1 broadened relative to the patented claims.  Hence, the first step of the recapture test is satisfied.  
The second step is to determine whether the broadening relates to surrendered subject matter. All of limitations listed above were added via the 11/13/2014 amendment in the ‘459 application.  
In the response of  11/13/2014 in the ‘459 application, Applicant argued:  
“Applicant respectfully asserts that the relied upon portions of the references do not teach or suggest at least the highlighted features of Applicant’s amended claim. More specifically, Applicant respectfully asserts that the relied upon portions of Strandell fail to teach or suggest Applicant’s claimed “using the received first anonymous identifier to 

In particular, Applicant argued that the prior art did not use the received autonomous identifier to locate a plurality of different devices that are mapped to the user including locating another of the first or second devices, and creating an aggregated session history using the determined session history information, and providing content  in response to the request using the aggregated session history.   Hence, the above limitations were argued for patentability.   
The third step of the recapture test is whether the claims were materially narrowed in other respects, and hence avoid the recapture rule. The above listed limitations have not been narrowed with respect to the patented claims. As such, step 3 is satisfied. Accordingly, since steps 1, 2 and 3 are satisfied, recapture is present.
While the Examiner recognizes that the current claims are drawn to a different embodiment than the previous claims and hence fall under the doctrine of overlooked aspects, the missing features are included in all embodiments.  Hence, by adding the limitations into the previous case to gain patentablility, removing the limitations now amounts to recapture.  

XII. ART REJECTIONS
Claims 23-29, 31-39, and 41-42  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al US PG PUB  2013/0124327 in view of Kim et al US PG PUB 2005/0229257 and Swinton et al US PG PUB 2010/0030792.


	The Examiner notes that Doughty was filed 11/1/2012, which is after the filing date of Applicant.  However, Doughty claims priority to provisional application 61/558522, filed 11/11/2011.  The provisional application has the same disclosure as paragraphs [0058]+ of Doughty, which is the portion the Examiner is relying on.  As such, Doughty has an effective date of 11/11/2011, and is available as a reference against the current claims
As to claim 23, Doughty teaches, beginning at paragraph [0058], a method, including the receiving in a network, a first login request for logging into a service (see paragraphs [0060] and [0063] for example), after logging in based on the first request, which includes a login ID, i.e. the email address, and a device identifier, the match key or hardware ID in paragraph [0060], determining a user tag for the user using the user’s email address (paragraph [0063]) and storing the association between the user tag and the device ID.  Then, Doughty teaches receiving a second login request from a second device used by the same user (paragraph [0065], including the login ID and device identifier, (paragraph [0065]) and storing the association (paragraph [0065]).   While Doughty generate a user tag or identifier, the unique ID (see paragraph [0064]  for example), it does not send the unique ID back to the first or second device for storage on the devices, as required by the claim.  However, Kim et al teaches in paragraph [0081] that a leaf ID, which is an ID provided to the user devices that identifies the group of linked devices, is stored on the user devices.  As such, it would have been obvious to modify Doughty to store the unique ID on the individual 
As to claims 24 and 25, the user session on each device is a browsing session (see Doughty paragraphs [0058]-[0067]) executing separately on each device.
Claim 26 is rejected in that the user logs into a web service in Doughty.  Hence the service is a web service, i.e. a request for a web page, as discussed above.    
Claim 26 is rejected in that the second device may also send a request for content, which would uses the aggregate history to send the content.

As to claim 28, in Doughty, the request includes request for content (from the web service).  
As to claim 29, the association includes an aggregate of user history data (see paragraph [0067] of Doughty). 
Claims 31-32 are rejected in the Doughty applies a hash function to generate the user identifier based on information in the first login request (Doughty paragraph [0063]).  .  	Claims 33-39 and 41-42 are rejected for the reasons given above, noting that Doughty has the processor and memory.  
Claims 30 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Doughty et al, Kim and Swinton, as applied to claims 23-29, 31-39, and 41-42  above, further in view of  Kamvysselis US Patent 10,115,124.

Doughty stores the web history, but not the time stamp.  Kamvysselis teaches beginning at column 9 lines 26 that it is known to store the web history with a time stamp.  As such, it would have been obvious to modify the combination above to use such a time stamp, as it is merely the inclusion of information that is well known to be stored in the art.  The time stamp allows the content to be delivered that is relevant to the most recent web history.  

XIII. PRIOR ART
Jiang US PG PUB 2011/0145321 teaches in paragraph [0035] that it is known to send a request for a web page that includes a user ID and a session ID.  As such, it would 




XIV. CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on (571) 272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-
								/ROBERT L NASSER/                                                				Primary Examiner, Art Unit 3992                                                                                                                                                        	

Conferees:
/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992